On March 25,1994, the Defendant was sentenced to a term of twenty (20) years in Montana State Prison for the offense of Forgery, a felony common scheme. The defendant must successfully complete all phases of the chemical dependency treatment program available at that facility, and any further mental health counseling deemed appropriate by his supervising officers, before being considered eligible for parole. If parole is ultimately allowed, the defendant must follow all recommendations resulting from that treatment and counseling as a condition of his release from prison. Of this period of incarceration, twelve (12) years are suspended subject, to conditions listed in the March 25, 1994 Judgment. Credit is given for 115 days served in Flathead Co. Detention Center.
On August 18, 1994, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
*72Done in open Court this 18th day of August, 1994.
SIGNED this 17th day of October, 1994.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence will remain the same as originally imposed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to deem inadequate or excessive as required to overcome the presumption per Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court.
Hon. G. Todd Baugh, Chairman, Hon. John Warner and Hon. Ed McLean, Members.
The Sentence Review Board wishes to thank Dairen Yarde for representing himself in this matter.